DETAILED ACTION
	Applicant’s response of September 6, 2022 has been fully considered.  Claims 1, 6, and 11 are amended, claim 12 is cancelled, and claim 13 is added.  Claims 1-11 and 13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the impact resistance improver" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, this limitation will be interpreted to refer to the additional impact resistance improver of claim 6 from which claim 7 depends.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (JP 2014-136745) in view of Ebata et al. (US 2017/0283556).  The citations below for Nakai et al. are taken from an English language machine translation provided previously by applicant.
Regarding claims 1 and 13, Nakai et al. teaches a resin composition comprising 0.01 to 50 parts by mass of a cellulose fiber having an average fiber diameter of 10 microns or less per 100 parts by mass of a polyamide resin (¶10).  Nakai et al. further teaches that this composition may be molded into an article such as a bearing (a member) (¶11, 52).  
Nakai et al. does not teach that the composition comprises an amount sufficient to provide an improved impact resistance of a maleic anhydride modified ethylene-butene copolymer.  However, Ebata et al. teaches a composition comprising a polyamide and from 3 to 30% by mass of an olefin-based polymer (III) (¶43-47).  The olefin-based polymer can be maleic anhydride modified ethylene-butene copolymer (¶218).  The instant specification discloses that this copolymer should be used in 0.1 to 50 parts by mass (¶59, instant specification; sufficient amount).  The amount taught by Ebata et al. is considered a sufficient amount of the impact resistance improver.  Nakai et al. and Ebata et al. are analogous art because they are from the same field of endeavor, namely that of polyamide compositions used for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 3 to 30% by mass of a maleic anhydride modified ethylene-butene copolymer, as taught by Ebata et al., to the composition, as taught by Nakai et al., and would have been motivated to do so in order to impart impact resistance to the composition (¶29). 
	As for the molded article being a “sliding member,” the term sliding can be interpreted as being a property of the molded article and it is the examiner's position that this property would necessarily be present in the molded article of Nakai et al as modified by Ebata et al.  Nakai et al. and Ebata et al. teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition has a “sliding” property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “sliding” property, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977):
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01 (I)-(II).
	Alternatively, the term “sliding member” in the preamble can describe an intended use of the composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, the references teach the claimed composition and the term “sliding” does not provide any structure to the claim.  The molded article of Nakai et al. as modified by Ebata et al. would be capable of performing the intended use of “sliding.”
	Regarding claims 6 and 7, these claims are directed to an optional component of the composition and therefore the limitation is not required to be present.
	Regarding claim 8, Nakai et al. teaches that preferred polyamide resins are nylon 6, nylon 6,6, nylon 11, nylon 12, and copolymers and mixtures thereof (¶16).  The recitation of “mixtures thereof” teaches that two or more kinds of polyamide may be used in the composition.
Regarding claim 9, Nakai et al. does not teach that a specific wear amount of the sliding member is 90% or less as compared with a specific wear amount of a sliding member having the same composition except for not comprising the cellulose fiber.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a specific wear amount of the sliding member is 90% or less as compared with a specific wear amount of a sliding member having the same composition except for not comprising the cellulose fiber, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	Regarding claim 10, Nakai et al. teaches that the resin composition comprises 0.01 to 50 parts by mass of the cellulose fiber, preferably 0.05 to 30 parts by weight, more preferably 0.1 to 20 parts by weight, and still more preferably 0.1 to 10 parts by weight (¶26).  Nakai et al. teaches that the average fiber diameter of the cellulose fiber is 10 microns or less, preferably 500 nm or less, more preferably 300 nm or less, and still more preferably 100 nm or less (¶19).  Nakai et al. teaches that the polyamide may be polyamide 6 (nylon 6) (¶16).
	Regarding claim 11, this claim contains a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the composition of the sliding member is obvious from a product of the prior art.  There has been no evidence shown on the record that the method of production affects the final product of the sliding member and makes it structurally different from that of the prior art.  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (JP 2014-136745) in view of Ebata et al. (US 2017/0283556) as applied to claim 1 above, and further in view of Oda et al. (EP 3214146).
Regarding claims 2 and 3, Nakai et al. and Ebata et al. teach the sliding member of claim 1 as set forth above.  Nakai et al. does not teach that the composition comprises from 0.1 to 50 parts by weight of a strength improver other than the cellulose fibers selected from the group consisting of a fibrous reinforcement and a particulate reinforcement.  However, Oda et al. teaches a polyamide resin composition comprising from 15 to 80 parts by mass of a plate-like filler or acicular filler (¶6) such as potassium titanate whiskers or other fibers (¶42).  Nakai et al. and Oda et al. are analogous art because they are from the same field of endeavor, namely that of polyamide compositions used for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 15 to 80 parts by mass of a plate-like or acicular filler, as taught by Oda et al., to the composition, as taught by Nakai et al., and would have been motivated to do so to provide reinforcement and to improve flexural modulus (¶39).
Regarding claims 4 and 5, Nakai et al. and Ebata et al. teach the sliding member of claim 1 as set forth above.  Nakai et al. does not teach that the composition comprises from 0.1 to 50 parts by mass of a sliding improver other than the cellulose fiber that is selected from the group consisting of fluororesin, a silicon oil, a phosphate, a mineral oil, a montanite and molybdenum disulfide.  However, Oda et al. teaches a polyamide resin composition comprising from 7 to 35 parts by mass of a plasticizer (¶6) such as a phosphate (¶32).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 7 to 35 parts by mass of a plasticizer such as a phosphate, as taught by Oda et al., to the composition, as taught by Nakai et al., and would have been motivated to do so in order to improve loss tangent and impact resistance (¶23).

Response to Arguments
Applicant’s arguments, see pages 20-23, filed September 6, 2022, with respect to the rejections of claims 1-12 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over Nakai et al. (JP 2014-136745) in view of Ebata et al. (US 2017/0283556); and over Nakai et al. (JP 2014-136745) in view of Ebata et al. (US 2017/0283556) as applied to claim 1 above, and further in view of Oda et al. (EP 3214146).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767